Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the Attorney-General of the State of New York and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before March 31, 1960, with notice of argument for April 12, 1960, said appeal to be argued or submitted when reached. Alvin Ashley, Esq. of 141 Broadway, New York, New York, is assigned as counsel for the appellant for the purposes of the appeal. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and Stevens, JJ.